department of the treasury internal_revenue_service washington d c feb eoe to ree fanon edie jaber eee fei rik eek jono i tax_exempt_and_government_entities_division uil xiii foi orr eker eee eere k rarer irr iee erik attn sec_88 et ioe kerr ree rei k legend company a company b state r company c company d plan x dear krekekerkeekekre s this is in response to your request for a ruling dated date which was supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning the proposed distribution of assets from plan x under sec_402 of the internal_revenue_code code your ruling_request was revised in correspondence dated date which was submitted to the service under a letter dated date the following facts and representations have been submitted in support of your ruling_request company a is a privately held corporation in the telecommunications business located in state r company a is a wholly owned subsidiary of company b a state r corporation and the holding_company of company a peeneneeeeenss company a sponsors plan x plan x an employee_stock_ownership_plan esop was etablished effective date plan x is a non-contributory defined_contribution_plan that covers all non-union employees of company b and its affiliates company a and company d who have completed one year_of_service and attained age plan x was most recently amended and restated in date and received a favorable determination_letter dated date in pian x bought big_number shares the esop shares of company b stock at approximately dollar_figure per share to finance a portion of the purchase plan x borrowed dollar_figure million and pledged as collateral big_number of the esop shares the loan was intended to meet the requirements of sec_54_4975-7 of the income_tax regulations the esop shares were placed in a suspense_account in accordance with sec_54_4975-7 of the regulations to be released from the suspense_account and allocated to participants in plan x as the esop ioan was paid down on date company b merged with company c and in connection therewith the trustees of plan x exchanged all of the shares of company b stock held by plan x for cash consideration cash assets and an interest in an escrow fund pending resolution of certain matters as set forth in a certain escrow agreement the full payment of the assets held in the escrow fund cannot be completely distributed until the cash consideration attributable to shares of company b stock held in the suspense_account was applied to repay the esop_loan and the balance of the cash remains in the suspense_account to be allocated among participants in plan x as of the date of the merger therefore plan x now holds two assets cash which for purposes of this ruling is referred to as cash assets and a percent stake in the escrow fund company b and company c desire to terminate plan x and make a complete distribution of all of the assets held in plan x however the termination of plan x was delayed pending final resolution of certain plan defects under the voluntary compliance resolution program as these matters are in the final stages of resolution the trustees of plan x are now in a position to terminate plan x and make distributions to the plan x participants a complete distribution of the cash from the escrow fund cannot be made to the participants of plan x until therefore because company b and company c desire to terminate plan x as soon as possible company b and company c propose to distribute certificates to plan x participants which gives each participant an ownership right in the escrow fund plan x will distribute to each eligible_participant his or her interest in the cash assets held in plan x rereekkeerkeerek based on the foregoing the following ruling is requested the distribution to each plan x participant who elects to receive a single sum payment of such participant's entire plan x account balance in the form of the escrow certificates representing his or her interest in the escrow fund and the cash assets will constitute an eligible_rollover_distribution within the meaning of code sec_402 that is eligible for tax-deferred rollover treatment as described in code sec_402 code sec_402 provides in general that any amount actually distributed to any distributee by any employees’ trust described in code sec_401 which is exempt from tax under code sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 provides the rules applicable to rollovers from qualified trusts code sec_402 provides generaily that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid code sec_402 provides in general that in the case of any eligible_rollover_distribution the maximum amount transferred under paragraph shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph code sec_402 provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day such distributee received the property distributed code sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that the term shall not include -- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancies or the joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more sttetenteneunts b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee code sec_402 defines eligible_retirement_plan as i ii iii iv v an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 other fhan an endowment_contract a qualified_trust an annuity plan described in sec_403 an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in code sec_403 in this case the trustees of plan x propose to make a distribution of the balance_to_the_credit of each participant who elects to receive a single sum distribution upon the termination of plan x the balance_to_the_credit of participants in plan x consists of a certificate representing each participant's ownership right in the escrow fund and cash from the cash assets thus each participant who elects to receive a single sum distribution under these facts will receive a distribution that constitutes their entire account balance in plan x and such distribution is eligible for favorable rollover treatment accordingly with respect to your ruling_request we conclude that the distribution to each participant in plan x who elects to receive a single sum payment of such participant's entire plan x account balance in the combination of the certificate representing his or her interest in the escrow fund and his or her interest in the cash assets will constitute an eligible_rollover_distribution within the meaning of code sec_402 that is eligible for tax-deferred rollover treatment as described in code sec_402 this ruling is based on the assumption that plan x meets the requirements for qualification under code sec_401 at the time of the proposed distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or the regulations that may be applicable hereto steetenwnneues this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact teem se t ep ra t kkrekkekekekeeee ke sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice
